Citation Nr: 0610431	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The claimant had active duty for training (ACDUTRA) from 
April 1966 to August 1966; he also had a period of ACDUTRA 
during July and August 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

A hearing was held in August 2005 at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.  


FINDING OF FACT

Preservice bronchial asthma underwent a permanent increase in 
severity while the claimant was on ACDUTRA.  


CONCLUSION OF LAW

Bronchial asthma was aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1111, 1131, 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claims for service connection for bronchial asthma.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Analysis

The claimant contends that his preservice asthma became worse 
while he was on ACDUTRA.  He claims that, before service, he 
only had asthma with chest colds, but because of service he 
now has symptoms of asthma all the time.  He asserts that he 
needed medication, only from time to time, to manage his 
preservice respiratory symptoms, but had to start taking 
Prednisone daily during ACDUTRA because of asthma attacks.  
He maintains that his asthma worsened during ACDUTRA because 
of his exposure to various environmental irritants such as 
coal fumes, dust, damp and mold, as well as to the gas 
released during the gas chamber exercise to check gas masks.  

A preentrance physical examination for ACDUTRA in the Army 
National Guard was held in December 1965.  The claimant 
admitted to having asthma.  Asthmatic noises from the lungs 
were detected on clinical inspection.  A notation indicates 
that the claimant had chronic asthma during periods of chest 
colds.  He was deemed qualified for duty.  

An examination was performed in November 1967 in connection 
with a period of National Guard service.  The claimant 
reported that he was in poor health because of his asthma 
condition.  Physical examination revealed that he had 
persistent rales throughout the chest because of asthma and 
emphysema.  The assessment was that the claimant had asthma, 
allergy, emphysema and sinusitis continuously.  He was found 
not qualified for continued National Guard service.  

The claimant presented at a private hospital in November 1971 
because of a severe asthma attack.  He was hospitalized to 
undergo a tonsillectomy in October 1977.  The history 
indicated sore throat repeatedly associated with asthmatic 
bronchitis for many years.  

Reports from private medical providers relate the claimant's 
treatment for bronchial asthma and sinusitis during the 
period from 1993 to 2003.  He presented with recurrent 
episodes of wheezing, congestion, and productive cough.  In 
several instances, physical examination showed decreased 
breath sounds and rhonchi.  The assessments included 
asthmatic bronchitis.  The claimant was prescribed Albuterol 
and Flonase spray, which he took on a daily basis.  On some 
occasions, he was put on short courses of steroids.

Statements and affidavits were received from service comrades 
and from an associate and from a family member.  Service 
comrades related that, during a two-week period of summer 
camp duty in the summer of 1967, the claimant was unable to 
perform field training.  They explained that he had to remain 
at the barracks on light duty because of breathing problems 
during an asthma attack.  The claimant's brother and a friend 
of the claimant acknowledged the claimant's preservice asthma 
condition, but emphasized that the claimant had increased 
difficulty breathing and had to take more medication than in 
preservice years after he left the National Guard.  

At the hearing in August 2005, the veteran presented 
competent and credible testimony as to the nature and 
severity of his asthmatic symptoms prior to service, during 
his periods of active duty, and after his periods of active 
duty.  He testified that prior to his first period of active 
duty he had not needed to take medication because he had been 
able to control his environment.  When he had been on active 
duty, he was exposed to numerous irritants, including coal 
heating, marching, and a gas chamber, that "like to have 
killed me."  After his first period of active service, he 
had had to carry medicine continuously.  The weekend drills 
included bivouacking in the rain, snow, sleet, hail, which 
kept "irritating everything over and over and over."  
During his second period of active duty he became "tight-
chested and couldn't breathe."  He started taking Prednisone 
but did not get any relief.  He was referred to "a medical 
place" but was just told to increase the use of Prednisone 
from 2 times a day to 4 or 5 times and to just rest.  He was 
put on no duty because he couldn't breathe and "just sat in 
the barracks and struggled."  After the second period of 
active duty, the officials in his unit understood that he was 
unable to perform any duties and referred him for a physical 
examination which determined that he was not qualified for 
continued military service.  He testified that the doctor he 
saw while on active duty was also his private (civilian) 
doctor, and this doctor kept all his medical records, 
including any concerning treatment during his second period 
of active duty.  After this doctor died, all his medical 
records were destroyed.  The veteran testified that after he 
got back home in his own controlled environment, his asthma 
condition was much worse than before his military service and 
that he was no longer able to control his symptoms without 
medications.

There is no dispute that the claimant had bronchial asthma 
before he entered on ACDUTRA.  Indeed, the condition was 
noted at the December 1965 entrance physical examination.  
Hence, he is not accorded the presumption of sound health 
with regard to asthma at entrance into military service.  
There remains only the question of whether or not bronchial 
asthma underwent a permanent increase in severity at some 
time while the claimant was performing ACDUTRA.  

Credible testimony from the veteran and credible statements 
from service comrades show that the claimant experienced such 
severe breathing problems during a period of service in 1967, 
that he had to remain in the barracks compound rather than 
participate in field training.  The November 1967 physical 
examination, performed because of the increased severity of 
his asthmatic symptoms during the two-week period of summer 
camp training, provided objective findings of persistent 
manifestations of pulmonary pathology, attributed not only to 
asthma, but now also to emphysema.  Pulmonary pathology was 
deemed of sufficient severity that the claimant was no longer 
qualified to continue in the National Guard.  By contrast, 
the assessment at the December 1965 preentrance examination 
was that the claimant's asthma was not so severe that it 
disqualified him from performing ACDUTRA.  Records from 
private medical sources confirm continued treatment for 
recurrent bouts of asthmatic bronchitis.  As well, credible 
statements from the claimant's brother and from a friend 
suggest that the claimant has experienced difficult and 
labored breathing over the years, and these observations 
suggest a pattern of continued asthma attacks since the 
claimant left the National Guard.

The totality of the evidence demonstrates that preservice 
bronchial asthma underwent a permanent increase in severity 
while the claimant was on ACDUTRA.  Hence, service connection 
for asthmatic bronchitis is warranted on the basis of 
aggravation.  


ORDER

Service connection  for bronchial asthma is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


